Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the communications filed on 14 February 2022.   Claims 1-20 are pending.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method, computer program product for extracting and enriching slide presentations from multimodal content through cognitive computing.
Regarding independent claim 1, the prior arts fail to show individually or in combination the elements recited in independent claim 1. Specifically, the prior art references fail to show, in part, "automatically performing extraction of slides from multimodal content including audio-visual content in real-time; automatically performing object extraction from each of the slides that are extracted; performing object substitution through semantics and concepts of the objects extracted; processing audio synchronized with the slides that are extracted and enriched with cognitive computing, search engine, and knowledge base in a live stream, to provide annotations of the slides... processing, by a content processor, each content modality from the multimodal content and communicating with a cognitive computing system by using the knowledge base"  as recited in independent claim 1.  At least based on the above distinctions, the Examiner submits that independent claim 1 is patentable over the combination of the 
described above with respect to claim 1. At least by virtue of their dependency, the
Examiner submits that the remaining claims are also patentable over the combination of
the cited references.
Accordingly, claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN HOPE whose telephone number is (571)270-5079. The examiner can normally be reached Mon-Thr - 7-4:30, Fri - 7-3:30, Alt. Fri Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


DARRIN HOPE
Examiner
Art Unit 2173



/TADESSE HAILU/Primary Examiner, Art Unit 2173